Citation Nr: 0601854	
Decision Date: 01/23/06    Archive Date: 01/31/06	

DOCKET NO.  04-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus Type II (DMII). 

2.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the left leg. 

3.  Entitlement to an evaluation in excess of 10 percent for 
diabetic neuropathy of the right leg. 

4.  Entitlement to service connection for peripheral vascular 
occlusive disease secondary to DMII.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from September 1966 to 
September 1969, which included service in the Republic of 
Vietnam.  The veteran is also shown to have had subsequent 
service with the Army National Guard for over 17 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
DMII and diabetic peripheral neuropathy of both legs, and 
which denied service connection for peripheral vascular 
occlusive disease secondary to DMII.  The veteran 
subsequently disagreed with the assigned evaluations, and the 
denial of service connection for peripheral vascular 
occlusive disease.  During the pendency of this appeal, he 
submitted additional service connection claims for renal 
dysfunction with urinary frequency, erectile dysfunction, 
dental disability, and peripheral neuropathy of both arms.  
These claims have not been initially developed through VCAA 
notification, VA examination, and adjudication, and are thus 
referred back to the RO for such appropriate action.  The 
case is not ready for appellate review and must be remanded 
to the RO for additional evidentiary development via the 
Appeals Management Center (AMC), in Washington, DC.  




REMAND

The veteran was provided his only VA examination in May 2003 
and the nurse conducting this examination did not have access 
to the veteran's claims folder or any records of the 
veteran's private treatment for DMII.  The rating decision on 
appeal issued in June 2003 was essentially based entirely 
upon this examination report.  

Subsequent to this VA examination, the veteran submitted a 
series of statements and other evidence from a private 
physician (Dr. CBD) who has been the veteran's principal 
treating physician for DMII since 2002.  Collectively, this 
evidence tends to contradict the May 2003 VA examination 
report in certain particulars, including the assessed 
severity of the veteran's DMII and peripheral neuropathy.  
Among other things, the written statements of Dr. CBD and the 
veteran's testimony before the undersigned in September 2005 
offer evidence that the veteran's DMII not only requires 
insulin, oral hypoglycemic agents and a restricted diet, but 
also tends to include a regulation of his activities 
sufficient for the next higher evaluation from 20 to 40 
percent in accordance with 38 C.F.R. § 4.120, Diagnostic 
Code 7913.  However, because the Board finds it necessary to 
remand this appeal for the collection of additional evidence, 
and to secure an examination of the veteran by a medical 
doctor who is qualified to render medical opinions in the 
field of endocrinology and diabetes, regarding the severity 
of the veteran's peripheral neuropathy and any associated 
heart disease, and likely to address the veteran's additional 
service connection claims, the Board has withheld issuing any 
partial decision until such additional development is 
completed.  

Although Dr. CBD submitted several statements in the 
veteran's behalf, it does not appear that any attempt has 
been made to secure all records of the veteran's treatment 
with this physician, who is apparently the veteran's 
principal treating physician for DMII.  

For these reasons and bases, the claims are REMANDED to the 
RO for the following actions:

1.  The veteran has already been provided 
VCAA notice with respect to his initial 
claims in January 2003.  However, in 
light of his additional claims filed in 
September 2005, additional VCAA notice 
with respect to those claims must be 
provided to the veteran.  With that 
notice, the RO should forward the veteran 
an appropriate medical release form and 
he should be requested to properly 
complete it in full and return it to the 
RO for the production of all records of 
his treatment with Dr. CBD at 3955 
Patient Care Drive, Suite A, Lansing, 
Michigan, 48911.  All records of the 
veteran's treatment with this physician 
should be collected and added to the 
claims folder.  

2.  The veteran testified at his personal 
hearing that he was seen every several 
months for DMII health care maintenance 
at VA facilities.  All records of the 
veteran's outpatient treatment with VA 
which are not already on file should be 
collected for inclusion in the claims 
folder.  

3.  After completion of the above 
development, the veteran should be 
scheduled for a VA examination with a 
Medical Doctor (MD) with expertise in 
treating and evaluating DMII.  The 
veteran's claims folder, including all 
records obtained pursuant to the above 
development, must be referred to the 
examining physician for his review in 
conjunction with the veteran's 
examination.  The examination report must 
affirmatively state that the claims 
folder was made available and reviewed by 
the examining physician.  The doctor 
conducting the examination should provide 
a complete record of current examination 
of the veteran's DMII which should 
address all signs and symptoms 
attributable to this disease.  In 
accordance with the schedular criteria 
which VA must follow for assigning 
compensable evaluations for service-
connected disability at 38 C.F.R., Part 
4, the physician is specifically 
requested to indicate whether the 
veteran's DMII requires a "regulation of 
activities."  He should also report 
whether the veteran has episodes of 
ketoacidosis or hypoglycemic reactions, 
and the intervals of any such findings.  
With respect to peripheral neuropathy of 
any extremities found attributable to 
DMII, after conducting a review of the 
evidence and a current examination, the 
physician should characterize whether 
such neuropathy symptoms identified as 
either mild, moderate or severe with a 
description of reasons supporting such 
findings.  The examiner is also requested 
to address the veteran's specific claim 
for service connection for peripheral 
vascular occlusive disease, secondary to 
his service-connected DMII.  The 
physician's attention is directed to the 
May 2003 report of VA examination which 
indicated that such disease predated the 
early 2000 onset of his diagnosis of 
DMII, and reported instead as 
attributable to a 30-pack-year history of 
tobacco, and evidence of documentation of 
the veteran undergoing a left femoral 
artery endarterectomy for a claudicant 
left leg, demonstrated by angiogram to be 
affected by at least a 90 percent 
stenosis, some nine months after the 
veteran was first diagnosed with DMII.  
If the examining physician finds that 
occlusive disease predated the veteran's 
diagnosis of DMII, then the examiner must 
provide an opinion as to whether or not 
and to what extent, if any, that the 
veteran's onset of DMII aggravated or 
permanently increased the severity of any 
preexisting heart disease.  Finally, this 
examination must include opinions with 
respect to the veteran's must recent 
claims of renal dysfunction with urinary 
frequency, erectile dysfunction, dental 
disability, and diabetic peripheral 
neuropathy of both arms.  If any of these 
findings are made in the affirmative as 
related to the veteran's service-
connected DMII, then an adequate 
description of the severity of such 
findings must be provided so that VA may 
properly evaluate such disability for VA 
compensation purposes.  A complete and 
legibly typed report of examination must 
be provided and it is essential that all 
opinions offered be supported by clear 
statements of reasons and bases in 
support.  

4.  After completion of the above 
development, the RO should again address 
the claims pending appeal and any new 
claims.  If any decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
they must be provided an opportunity to 
respond.  Additionally, should the 
veteran disagree with any initial 
decision regarding any new claim, he must 
be notified of the necessity of filing a 
notice of disagreement with respect to 
any such claim that he wishes to appeal.  
The claims folder should then be returned 
to the Board after compliance with all 
appellate procedures.  The veteran need 
do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

